Citation Nr: 1209103	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO. 04-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to an increased rating for arthritis of the lumbosacral spine (back disability), rated 20 percent disabling prior to August 5, 2010, and 40 percent disabling thereafter.

2. Entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the service-connected low back disability.

3. Whether there is new and material evidence to reopen a claim for service connection for tinnitus.

4. Entitlement to service connection for tinnitus.

5. Entitlement to a compensable rating for bilateral hearing loss.

6. Entitlement to service connection for a psychiatric disorder, to include PTSD.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law 


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1984.

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By a decision issued in November 2007, the Board denied an evaluation in excess of 20 percent for the Veteran's service-connected back disability. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The parties filed a Joint Motion to Remand the appeal in December 2008, and the Court issued an Order incorporating that motion in late December 2008. The Board remanded the appeal for additional development in September 2009. The RO later granted a 40 percent evaluation, effective August 5, 2010.

The appeal for a separate rating for neurological abnormalities; for entitlement to service connection for a psychiatric disorder, to include PTSD; and for a total disability rating based on individual unemployability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1. Prior to August 5, 2010, the Veteran's back disability was manifested by flexion greater than 30 degrees, but no unfavorable ankylosis.

2. After August 5, 2010, the Veteran's back disability was manifested by flexion less than 30 degrees, but no unfavorable ankylosis.

3. In a June 2007 rating decision, the RO denied entitlement to service connection for tinnitus; the Veteran did not file a notice of disagreement and that decision became final.

4. Additional evidence received since the RO's June 2007 decision which denied entitlement to service connection for tinnitus is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

5. The Veteran's tinnitus is proximately due to or the result of his service-connected bilateral hearing loss.

6. The evidence does not show bilateral hearing loss at a level that merits a compensable evaluation.


CONCLUSIONS OF LAW

1. Prior to August 5, 2010, the Veteran's back disability merits a 20 percent disability rating, but no higher. 38 U.S.C.A. § 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.321, 3.326, 4.1, 4.7, 4.10, 4.14, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).


2. After to August 5, 2010, the Veteran's back disability merits a 40 percent disability rating, but no higher. 38 U.S.C.A. § 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.321, 3.326, 4.1, 4.7, 4.10, 4.14, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).

3. New and material evidence has been received since the RO's January 2008 decision which denied entitlement to service connection for tinnitus, and the claim of service connection is reopened. 38 U.S.C.A. §§ 5100, 5103; 5103A, 5108, 7105 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).

4. The criteria to establish service connection for tinnitus, as secondary to service-connected bilateral hearing loss are met.

5. The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.102, 3.159, 3.326, 3.385 4.1, 4.2, 4.7, 4.10, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1). Such notice should be provided to a Veteran before the initial unfavorable agency of original jurisdiction (RO) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.

As the Board's decision to reopen the claim for service connection for tinnitus and to grant service connection for tinnitus constitutes a complete grant of the benefit sought on appeal, no further action with regard to those claims is required to comply with the VCAA and the implementing regulations.

With regard to the Board's decision to deny an increased rating for hearing loss, letters dated November 2003, April 2009, and April 2010 satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide. The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims. They also included the elements required under Dingess. While the April 2010 letter was sent after the initial decision on the matter of the back disability, but was followed by a supplemental statement of the case in December 2010. There is no indication that the Veteran has been prejudiced by the timing of these letters.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 


The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained Social Security Administration (SSA) records, VA medical records, private medical records, and service treatment records. The Veteran was afforded VA medical examinations in November 2003, March 2005, August 2009, and August 2010.

The Board finds that, while prior examinations for the back disability were found inadequate, the August 2010 examination was sufficient. The examiner discussed the possible manifestations of functional loss, including decreased or abnormal excursion, strength, speed, coordination, or endurance, more movement than is normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight-bearing. Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).

The Board acknowledges that it has a duty to ensure compliance with its remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) The Board finds that the RO/AMC substantially complied with its remand instructions by providing the Veteran with the required notice and obtaining an adequate examination, and the claims may be decided without further action. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).

Significantly, neither the Veteran nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


The record establishes the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All requirements of the duty to notify the Veteran and the duty to assist the Veteran are met. 

Rating for Back Disability

Historically, the Veteran was granted service connection for his back disability in April 1985. His rating was increased to 20 percent disabling, effective October 14, 2003, and 40 percent disabling from August 5, 2010. The Veteran contends he is entitled to a higher rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1. 

The Board attempts to determine the extent to which the Veteran's service-connected disabilities adversely affect his ability to function under the ordinary conditions of daily life, and the assigned ratings are based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's service-connected lumbosacral strain is rated 20 percent disabling, effective October 14, 2003, and 40 percent disabled from August 5, 2010. He is rated under Diagnostic Codes 5235 to 5243 based on loss of range of motion, or objective indicators, unless the disability is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, where the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5). Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.
The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. Mitchell, supra, DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The guidance provided by the Court in Mitchell and DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function. 38 C.F.R. § 4.21. Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran attended a VA examination in November 2003. The Veteran's forward flexion was measured to 60 degrees with pain between 40 degrees and 60 degrees. Extension was measured to 20 degrees. Left and right lateral flexion were both measured to 15 degrees. Left and right lateral rotation were measured to 20 degrees with pain. The Veteran had end range pain with all of these movements. The Veteran had a combined thoracolumbar range of motion of 150. This number apparently represents a forward flexion of 60, however, the examiner indicated that pain started at 40 degrees forward flexion.  Accordingly, the 40 degree measurement will be used here.  The examiner also estimated 15 to 20 percent functional loss of the range of motion with flare-ups. This would equal an additional 12 degrees lost from flexion, or flexion to 48 degrees. The Veteran complained of worsening low back pain, often radiating down his right buttock and thigh. He reported flare-ups once or twice a week. The Veteran was independent with all of his activities of daily living. Motor testing was normal. The examiner diagnosed chronic low back pain from lumbosacral digital disease with L4-S1 disk disease.

The Veteran attended a VA examination in March 2005. The Veteran's forward flexion was measured to 90 degrees, with pain at 40 degrees. Extension was measured to 30 degrees, with pain at 10 degrees. Left and right lateral flexion were both measured to 30 degrees, with pain at 10 degrees. Left and right lateral rotation were measured to 10 degrees with pain, and then to 30 degrees with pain. The Veteran has a combined thoracolumbar range of motion of 240 degrees with pain.  However, if measured by the degrees where the pain begins, (here at 40 degrees for forward flexion, extension at 10 degrees, lateral flexion at 10 degrees on both sides, and rotation at 10 degrees for both sides), the combined measurement would equal 90 degrees.  The examiner did not test repetitive motion as it was too painful for the Veteran. The Veteran reported that he was working and did a lot of lifting at work. He denied flare-ups, though he stated that constant activity made the back disability worse. He complained of spasms and radiating pain in his right leg. Neurological examination was normal.

Private treatment records show frequent treatment for a back disability in 2005 and 2006. The Veteran was in a car accident and reinjured his back. See Private Treatment Records, generally. In May 2005, a provider found that the Veteran could work and was 0% impaired by his back disability. See Orlando Orthopaedic Center. Flexion was to 60 degrees, extension was to 20 degrees, lateral bending was 30 degrees bilaterally. Neurologic, motor, and sensory testing was normal. Id. In November and December 2005, the Veteran complained of daily discomfort, more on the right, and tenderness. See Dr. Esposito Records. He denied tingling and numbness. Id. Flexion was to 50 degrees, extension was to 40 degrees, rotation was to 75 degrees bilaterally, and side bending was 30 degrees bilaterally. Id. Neurologic and motor testing was normal. Id. On another occasion, flexion was to 45 degrees, extension was to 10 degrees, and lateral flexion was to 15 degrees bilaterally. See Regional Chiro. Records.  The examiner failed to record the Veteran's functional loss of motion based upon pain.  

The Veteran attended a VA examination in August 2010. The Veteran's forward flexion was measured to 45 degrees. Extension was measured to 10 degrees. Left and right lateral flexion were both measured to 20 degrees. Left and right lateral rotation were measured to 20 degrees. The Veteran had a combined thoracolumbar range of motion of 135 degrees. After three repetitive motions, the Veteran began experiencing pain. The Veteran's forward flexion was measured to 10 degrees. Extension was measured to 10 degrees. Left and right lateral flexion were both measured to 10 degrees. Left and right lateral rotation were measured to 20 degrees. With repetitive motion, the Veteran had a combined thoracolumbar range of motion of 80 degrees.

The Veteran reported constant pain in the lumbar region, with radiation into the hips and lower extremities. He denied numbness, tingling, and weakness. He reported monthly flare-ups, lasting several hours. He states that during the flare-ups he is unable to do anything but lay down. He reported no urinary or bowel problems, no erectile dysfunction, no numbness, no parenthesis, no leg or foot weakness, no falls, and no unsteadiness. The Veteran complained of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain. His gait was slightly antalgic. On examination, there was evidence of lordosis, spasm, and tenderness but not of ankylosis, atrophy, guarding, pain with motion, or weakness. The examiner found that the Veteran's abnormal gait was unrelated to his back disability. Motor examination was normal. An X-ray showed degenerative findings. The Veteran was diagnosed with moderate to severe lumbar spine degenerative disc disease. The examiner stated that the disability affected his daily activities, including travelling, bowling, gardening, chores, or anything strenuous.

The Veteran receives SSA disability benefits due to his back disability. The SSA decision notes past employment as a shipping and receiving clerk and as a hotel maintenance worker. See SSA Decision at 4 (Mar. 2008). The Veteran reported being able to work only 30 minutes without needing to sit for a break and lying down or sitting all day for pain relief. SSA determined. Id. The SSA found that, given the Veteran's job history and education, there were no jobs that existed in the national economy which he could perform. In May 2006, flexion was to 50 degrees, extension was to 10 degrees, and lateral flexion was to 15 degrees bilaterally. Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . The Veteran is not entitled to a rating for intervertebral disc syndrome, as he has not been assigned any such diagnosis. 

Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a (2011), Note (1). This issue is addressed in the REMAND portion of the opinion below.

1. Rating Prior to August 5, 2010

The Veteran's back disability is rated 20 percent disabling for this time period.

The above findings do not satisfy the criteria under the General Formula for Diseases and Injuries of the Spine for a 40 percent evaluation. The objective evidence does not demonstrate additional limitation of function (beyond the range of motion for 20 percent rating due to pain) from which to conclude that the Veteran's disability picture is analogous to the 40 percent rating per 38 C.F.R. §§ 4.40 and 4.45. Despite having reinjured his back in 2005, flexion was never less than 45 degrees (Regional Chiro Records (Nov. 2005), and was as high as 90 degrees at the March 2005 VA examination. At no time did the Veteran have flexion less than 30 degrees, as is required for a 40 percent rating. Furthermore, there was no finding that the Veteran has ankylosis, either favorable or unfavorable, so the 100 percent evaluation available for unfavorable ankylosis of the entire spine and the 50 percent evaluation available for unfavorable ankylosis of the entire thoracolumbar spine are not applicable.


The November 2003 and March 2005 VA examinations indicated that, during flare-ups, the Veteran had an increase in pain. Even when the November 2003 examiner calculated the loss to be 15-20 percent, this still equals flexion of 48 degrees. In either examination, even when looking at this results in the light most favorable to the Veteran, such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees. DeLuca, supra; Mitchell, supra. The Veteran is not entitled to an initial rating in excess of the currently assigned 20 percent.

The preponderance of the evidence is against the Veteran's claim for an increased rating for this time period. Because the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result. Therefore, the claim for a rating in excess of 20 percent cannot be granted. 

2. Rating After August 5, 2010

The Veteran's back disability is rated 40 percent disabling for this time period.

The above findings do not satisfy the criteria under the General Formula for Diseases and Injuries of the Spine for an increased evaluation. The objective evidence does not demonstrate that the Veteran has ankylosis, either favorable or unfavorable. Nor does it demonstrate a disability approximating ankylosis. As such, the 100 percent evaluation available for unfavorable ankylosis of the entire spine and the 50 percent evaluation available for unfavorable ankylosis of the entire thoracolumbar spine are not applicable.

The Board further notes that the August 2010 VA examination indicated that, during flare-ups, the Veteran was unable to move; and that the Veteran complained of fatigue, decreased motion, stiffness, weakness, and pain, but the forward flexion of the thoracolumbar spine was never measured at nor did it ever approximate 30 degrees or less.  However, even when additional consideration is given to this 
functional loss, the Board finds that such factors do not result in functional loss more nearly approximating unfavorable ankylosis. DeLuca, supra; Mitchell, supra. The Veteran only experiences flare-ups once every month or so. Otherwise, he is able to function, so long as he does nothing overly strenuous. Therefore, the Veteran is not entitled to an initial rating in excess of the currently assigned 40 percent.

The preponderance of the evidence is against the Veteran's claim for an increased rating for this time period. Because the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result. Therefore, the claim for a rating in excess of 40 percent cannot be granted.

3. Extraschedular Rating

The remaining question is whether referral for extraschedular consideration is warranted. As is discussed in the REMAND section below, the Board finds referral is warranted.

New and Material Evidence for Tinnitus

The Veteran contends that tinnitus is secondary to service-connected hearing loss. See, e.g., VA Form 9 (Mar. 2010).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence. If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2006, the Veteran filed a claim of service connection for tinnitus. The evidence of record consisted of service treatment records, post-service VA outpatient treatment records, and VA examinations.

Service treatment records from both periods of service showed no complaints of tinnitus in service. At a pre-screening physical in October 1978, the Veteran did not report any problems with his ears. At a Medical Evaluation Board examination in January 1984, the Veteran reported no problems with his ears. 

In May 2007, the Veteran attended a VA audiological examination. He complained of tinnitus and hearing loss. The examiner found that hearing loss was related to service, but that tinnitus was most likely not related to service, as it only began one year prior to service.

A June 2007 rating decision denied entitlement to service connection for tinnitus, but granted service connection for bilateral hearing loss. The RO concluded that tinnitus was not shown in service, and there was no evidence to support a relationship to service. The Veteran did not file a notice of disagreement. Thus, the January 2008 RO decision is final. 38 U.S.C.A. § 7105.

In February 2009, the Veteran filed a claim to reopen entitlement to service connection for tinnitus.

Since the January 2008 rating decision, updated VA and private treatment records and VA examinations have been associated with the claims folders.

The Veteran was afforded a VA audiological examination in August 2009. He reported ringing in his ears beginning in his last year of service. The examiner found that tinnitus was at least as likely as not secondary to service-connected hearing loss.

All of this evidence was not previously before the RO. As such, it is considered "new." The "new" August 2009 VA audiological examination raises, for the first time, the possibility that tinnitus is secondary to service-connected hearing loss. As such, the Board finds the evidence to be "material," because it raises the possibility that the Veteran's tinnitus may be etiologically related to service. In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

Accordingly, the Board finds that the claim for service connection for tinnitus is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Tinnitus

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, a Veteran is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

As was noted above, the Veteran was afforded a VA audiological examination in August 2009. He reported ringing in his ears beginning in his last year of service.  The examiner also noted that the Veteran had been a gunner in service, thereby acknowledging acoustic trauma.  His Form DD 2-14 indicates that his military occupational specialty was infantryman for 5 years and 4 months and he qualified as a Dragon Gunner.  Based upon her review of the Veteran's history and record, she found that tinnitus was at least as likely as not secondary to service-connected hearing loss.  While inartfully stated, this opinion places the evidence regarding the etiology of the Veteran's tinnitus in equipoise, and, service connection for tinnitus will be granted.

Increased Rating for Bilateral Hearing Loss

In February 2009, the Veteran filed a claim for an increased rating for bilateral hearing loss.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson, supra. Here, as explained below, the uniform noncompensable rating for the period in question is proper.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 3.385.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. As shown below, there is no exceptional hearing loss in this case. 38 C.F.R. § 4.86.

The Board has reviewed the available evidence. The only audiological evidence in the claims file for the applicable period is an August 2009 VA audiological examination. The Veteran's puretone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left
20 dB
25 dB
60 dB
90 dB
48.75 dB
Right
20 dB
25 dB
65 dB
90 dB
50 dB

Speech recognition was 98 percent bilaterally. Under Table VI, this results in a I for both ears. This results in a noncompensable rating under Table VII.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss Veterans in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report. The Court upheld VA's policy of conducting audiometry testing in a sound controlled room. The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist, and "VA has never adopted an interpretation to the contrary."

The August 2009 examination did not fully describe the functional effects caused the Veteran's hearing loss disability. Given the Federal Circuit's statement in Vazquez-Flores, the Board finds the absence of a description of functional effects is not relevant to the rating of the Veteran's bilateral hearing loss disability and, therefore, did not prejudice him and does not require remand for a new VA examination.


The remaining question is whether referral for extraschedular consideration is warranted. Consideration of referral for an extraschedular rating requires a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Id., 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. The Board finds that the Veteran's currently assigned rating adequately contemplates his disability picture. The Veteran did not claim, and the evidence does not reflect, any symptom of his hearing loss has caused marked interference with employment, frequent hospitalization, or otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for hearing loss is not warranted. 
38 C.F.R. § 3.321(b)(1).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Here, the issue of TDIU is discussed in the REMAND section below.

For the foregoing reasons, the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The appeal for an increased rating for arthritis of the lumbosacral spine is denied.

The claim for service connection for tinnitus is reopened.

The appeal for service connection for tinnitus is granted.

The appeal for an increased rating for bilateral hearing loss is denied.


REMAND

The Board finds that remand is warranted to determine whether separate ratings should be assigned for neurological abnormalities of the lower extremities associated with the Veteran's low back disability. While the August 2010 VA examination was adequate for evaluating the Veteran's low back disability as to its affects of an orthopedic nature, it did not address the issue of whether the Veteran's radiating pain and reports of tingling and numbness in the lower extremities constituted a separate neurologic abnormality associated with the low back disability. On remand, a new VA examination should be performed which assesses whether the Veteran has a neurological abnormality of the lower extremities associated with his back disability.

Also with regard to the Veteran's back disability, consideration of referral for an extraschedular rating requires a three-step inquiry. Thun, supra. The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Id., 22 Vet. App. at 115. The Board finds that the Veteran's currently assigned rating does not adequately contemplates his disability picture. The evidence reflects that the Veteran's back disability has caused marked interference with employment. The Veteran receives SSA disability benefits for his back disability. The SSA decision notes that the Veteran is unable to find a job in this national economy due to his back disability. Therefore, referral for consideration of an extraschedular rating is warranted. 
38 C.F.R. § 3.321(b)(1).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843-39852 (July 13, 2010).

The Veteran contends that he has PTSD or a psychiatric disorder related to his honor guard service at Arlington National Cemetery. He reports that burying dead people was traumatic. See VA Examination (Nov. 2010). At a November 2010 VA examination, the examiner declined to diagnose PTSD. There was no discussion of the possibility of another psychiatric disorder which was related to service, despite the fact that the Veteran reported depression or excessive worry on the January 1984 Medical Evaluation Board Report of Medical History. A new examination should be scheduled. Stefl, supra.

In regards to the TDIU claim, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment. Although the Veteran has been afforded a VA examination, a medical opinion regarding his employability has not yet been obtained. Such an examination should be scheduled. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Given the amount of time that will pass during the processing of this REMAND, current VA records should be associated with the claims file. 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and complete VA treatment records. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

2. Then, the Veteran should be scheduled for a VA examination to assess whether he has neurological abnormalities of the lower extremities associated with his low back disability. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

In the examination report, the examiner should state whether the Veteran has neurological abnormalities of the lower extremities associated with his back disability and provide a complete rationale. The examiner should consider the following:

* November 2003 and March 2005 complaints of pain radiating down his right buttock and leg. See VA examinations;
* December 2008 VA treatment reports indicating that the Veteran had weakness and numbness in his left ankle. A possible disk herniation was considered;
* March 2009 VA treatment reports noting temporary symptoms of bilateral foot drop, which could be radiating to the right hip.
* April 2009 VA treatment reports noting complaints of numbness and tingling in his lower extremities, with difficulty walking; and
* April 2010 reports of radiating pain in his hips and lower extremities. See VA examination (April 2010).
         
If the examiner concludes that the Veteran has had associated neurological abnormalities of one or both lower extremities during the pendency of this claim, the examiner should address whether they have manifested by mild, moderate, or complete paralysis, or whether the involvement is wholly sensory.

A complete rationale must be provided and all findings reported in detail.

3. Then, refer the claim for an increased rating for a back disability to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorders, including PTSD. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and assign all relevant diagnoses of a psychiatric nature. 

(a) The examiner should offer an opinion as to whether the Veteran has a diagnosed psychiatric disorder at least as likely as not (50/50 probability) had its onset in service, is related to service, or has been continuous since service.

(b) If PTSD is diagnosed under DSM-IV criteria, the examiner should state whether the diagnosis is based on the Veteran's report of being traumatized by burying bodies at Arlington National Cemetery when he was in the honor guard.

In making his/her determinations, the VA examiner should specifically reference his/her consideration of the service treatment records, the Veteran's assertions, the treatment reports, as well as sound medical principles. Specifically, in discussing his/her opinions, the examiner should acknowledge the Veteran's lay statements of record relating to the onset of his psychiatric symptoms. The rationale for all opinions expressed should be provided in a legible report. If there are any inconsistencies between the examiner's findings and the Veteran's assertion this should be explained and discussed in the report.

5. Then, provide a VA examination to the Veteran in order to assist in evaluating the effect of the Veteran's service-connected disabilities (arthritis of the lumbosacral spine, arthritis of the right knee, fracture of the right little finger, bilateral hearing loss, and tinnitus) on his employability. Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address. Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable. A complete medical, education, and employment history should be taken. The VA examiner should also discuss the fact that the Veteran is on SSA disability due to his service-connected back disability. The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination. However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner. All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should adjudicate this issue on the merits. This includes issuing a decision as to whether TDIU is warranted, to include whether an extraschedular referral is warranted. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


